7 F.3d 223
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Joseph Marion HEAD, JR., Petitioner-Appellant.
No. 93-6671.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 23, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.
Joseph Marion Head, Jr., Appellant Pro Se.
W.D.N.C.
AFFIRMED
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Joseph Marion Head, Jr., appeals from the district court's order dismissing Head's submissions pursuant to 28 U.S.C.s 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  In re Head, No. CA-93-92-4 (W.D.N.C. June 15, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Leave to proceed in forma pauperis is granted, and the motion for appointment of counsel is denied.

AFFIRMED